DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following claims are objected to because of the following informalities:  
Claim 1, line 19: “a corresponding counter connector” should be corrected to - -the corresponding counter connector- -;
Claim 2, lines 5, 9, 11: “a corresponding counter connector” should be corrected to - -the corresponding counter connector- -;
Claim 4, line 24: “a corresponding counter connector” should be corrected to - -the corresponding counter connector- -;
Claim 4, line 25: “the receiving portion” should be corrected to - -a receiving portion- -, a receiving portion of the module housing has no antecedent basis;
Claim 5, lines 29-30: “the receiving portion” should be corrected to - -a receiving portion- -;
Claim 8, line 11: “on rearward portion” should be corrected to - -on a rearward portion- -;
Claim 12, line 28: “a corresponding counter connector” should be corrected to - -the corresponding counter connector- -;
Appropriate correction is required.









Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lloyd (US 2018/0034175).
Regarding claim 1: Lloyd teaches a network connector module (Fig. 6A) for a network connector adapted for network communication (Fig. 1) with data rates of at least up to 1 Gbit/s (Para. 0004), the network connector module comprising: a cable 80 that includes a shielding 84 and at least two wires 81 (see Fig. 8A and Para. 0065); at least two electrical contact terminals 102 for electrically contacting data contacts 54-2 of a corresponding counter connector (see Fig. 7A), each of the electrical contact terminals 102 being electrically connected to a respective one of the wires 81 of the cable 80 (see Fig. 8A); a module housing 109 made of electrically insulating material (Para. 0074), the module housing 109 comprising at least two terminal receptacles (e.g. module housing 109 has two terminal receptacle for holding terminals 102; see Fig. 8B) that are arranged directly adjacent to each other (see Figs. 8-8B), each of the terminal receptacles receives one of the electrical contact terminals 102 (see Figs. 8-8B); an electrical shielding member 110 made of cut and bent sheet metal (see Fig. 8C), wherein the electrical shielding member 110 is in electrical contact with the shielding 84 of the cable 80 (see Fig. 8C and Para. 0072), the electrical shielding member 110 at least partially surrounds the module housing 109, and the electrical shielding member 110 includes at least two contact elements (at 110, 112; Fig. 8C) for electrically contacting ground contacts of the corresponding counter connector (see Fig. 7), the contact elements (at 110, 112; Fig. 8C) being arranged lateral of the module housing so as to be in a row with the electrical contact terminals 102 received in the 109 (see Figs. 7-8), and wherein the contact elements (at 110, 112; Fig. 8C) sandwich the electrical contact terminals 102 (e.g. the contact elements at 110 are located on two sides of terminals 102 and therefore “sandwich” the terminals; Fig. 8C).  
Regarding claim 13: Lloyd teaches all the limitations of claim 1 and further teaches a network connector assembly (Fig. 6A) capable of communicating at data rates of at least up to 1 Gbit/s (Para. 0004), the network connector assembly comprising: a network connector housing 98, and at least two network connector modules 100 according to claim 1, wherein the network connector housing 98 comprises network connector module receptacles 99a, for receiving the at least two network connector modules (see Fig. 6), and the network connector assembly includes: at least two network connector module seals 122 that are received in the network connector module receptacles (Fig. 6), and a seal retaining member 126 that is adapted to be coupled to the network connector housing and to retain the network connector modules and the network connector module seals within the network connector module receptacles (see Fig. 7 and Para. 0076).  
Regarding claim 14: Lloyd teaches all the limitations of claim 13 and further teaches the method comprising: inserting each network connector module 100 in a respective network connector module receptacle 99a of the network connector housing 98, and latching the network connector module with the network connector housing (see Fig. 6 and Para. 0076).  













Claims 1-2, 4-11, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hara (US 2019/0319389).
Regarding claim 1: Hara teaches a network connector module (Fig. 58) for a network connector adapted for network communication with data rates of at least up to 1 Gbit/s (e.g. intended use, Hara teaches a high frequency connector which would allow for high speed data rates), the network connector module comprising: a cable 1110 that includes a shielding 1117 and at least two wires 1111 (Fig. 62); at least two electrical contact terminals 1120 for electrically contacting data contacts of a corresponding counter connector (e.g. not shown but terminals 1120 would connect to mating contact connectors), each of the electrical contact terminals 1120 being electrically connected to a respective one of the wires 1111 of the cable 1110 (see Para. 0198); a module housing 1200 made of electrically insulating material (Para. 0169), the module housing 1200 comprising at least two terminal receptacles 1257 (see Fig. 32) that are arranged directly adjacent to each other (see Fig. 32), each of the terminal receptacles 1257 receives one of the electrical contact terminals 1120 (see Figs. 32); an electrical shielding member 1300 made of cut and bent sheet metal (see Fig. 66), wherein the electrical shielding member 1300 is in electrical contact with the shielding 1171 of the cable 1110 (see Fig. 66 and Para. 0184), the electrical shielding member 1300 at least partially surrounds the module housing 1200 (see Fig. 69), and the electrical shielding member 1300 includes at least two contact elements 1313 (Fig. 58) for electrically contacting ground contacts of the corresponding counter connector (Para. 0186), the contact elements 1313 being arranged lateral of the module housing 1200 so as to be in a row with the electrical contact terminals 1120 received in the module housing 1200 (see Figs. 58-59), and wherein the contact elements 1313 sandwich the electrical contact terminals 1120 (e.g. the contact elements at 1313 are located on two sides of terminals 1120 and therefore “sandwich” the terminals; Fig. 58-59).  
Regarding claim 2: Hara teaches all the limitations of claim 1 and further teaches wherein the electrical shielding member 1300 comprises a receiving portion (at 1250; Fig. 66) for receiving 1200 (see Figs. 66-69); and the contact elements 1313 protrude inwardly in the receiving portion (see Fig. 67), so that, when the network connector module is coupled to a corresponding counter connector, the contacting ground contacts and the data contacts of a corresponding counter connector are at least partly received in the receiving portion of the module housing (see Para. 0186); 
Regarding claim 4: Hara teaches all the limitations of claim 1 and further teaches wherein the electrical shielding member 1300 comprises a receiving portion (at 1353; Fig. 66) for receiving the module housing 1200 (see Figs. 66-69); the receiving portion is substantially U-shaped (see Fig. 66); and the contact elements 1313 protrude outwardly from the receiving portion (see Fig. 66), so that, when the network connector module is coupled to the corresponding counter connector, the contacting ground contacts are not received in a receiving portion (at 1120; Fig. 69) of the module housing (e.g. the contacting ground contacts are located on the outside of the module housing receiving portion; see Figs. 67-70).  
Regarding claim 5: Hara teaches all the limitations of claim 1 and further teaches wherein the contact elements 1313 are embossed elements (see Fig. 58) that are integrally formed with a respective side wall of a receiving portion (e.g. see at 1259 for receiving portion and contact elements integrally formed with a side wall; Fig. 58).  
Regarding claim 6: Hara teaches all the limitations of claim 1 and further teaches wherein the contact elements 1313 are contact arms that have a free end, and the free end faces in a mating direction (see Fig. 58).  
Regarding claim 7: Hara teaches all the limitations of claim 1 and further teaches wherein the electrical shielding member 1300 comprises at least one locking element 1321 that is adapted 1200 for locking the module housing 1200 with the electrical shielding member 1300 (Para. 0187).  
Regarding claim 8: Hara teaches all the limitations of claim 7 and further teaches wherein at least one locking element 1321 is a latching arm provided on rearward portion of the electrical shielding member 1300 at a bottom wall of the electrical shielding member (see Fig. 58).  
Regarding claim 9: Hara teaches all the limitations of claim 7 and further teaches wherein at least one locking element 1321 is a through opening provided in a side wall of the receiving portion of the electrical shielding member 1300 (see around 1321; Fig, 58).  
Regarding claim 10: Hara teaches all the limitations of claim 1 and further teaches wherein at least one of the electrical shielding member 1300 and the module housing 1200 includes a latching element 1367 for latching with a network connector 1400 (Para. 0193).  
Regarding claim 11: Hara teaches all the limitations of claim 1 and further teaches wherein the electrical shielding member 1300 comprises at least one guiding shoulder 1356 for linearly guiding the module housing 1200 during insertion of the module housing in the receiving portion (see Fig. 66 for the guide shoulder extruding outwardly and therefore configured to guide insertion).  
Regarding claim 15: Hara teaches all the limitations of claim 1 and further teaches the method comprising: inserting the module housing 1200 in the receiving portion of the electrical shielding member 1300 (see Fig. 56), and locking the module housing with the electrical shielding member (Para. 0176).






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hara (US 2019/0319389).
Regarding claim 3: Hara teaches all the limitations of claim 2 and further teaches wherein the electrical shielding member 1300 has a substantially rectangular cross section (see Fig. 67).
	Hara does not explicitly teach the electrical shielding member having an inner height measured from a bottom wall to a top wall of the electrical shielding member in the range of 2.5 mm to 3.3 mm.  
Regarding the inner height measured from a bottom wall to a top wall of the electrical shielding member: Hara discloses an inner height a length but does not disclose a particular value for this parameter. However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide an electrical shielding member having an inner height measured from a bottom wall to a top wall of the electrical shielding member in the range of 2.5 mm to 3.3 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art.  In re Aller.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hara (US 2019/0319389), in view of Soes (US 5,632,634).
Regarding claim 12: Hara teaches all the limitations of claim 1.
	Hara does not explicitly teach wherein the contact elements and the electrical contact terminals are arranged so as to be adapted to electrically contact ground contacts and data contacts of the corresponding counter connector that have an equidistant pitch in a row direction, wherein the pitch is about 1.8 mm.  
	Soes teaches contact elements and electrical contact terminals are arranged so as to be adapted to electrically contact ground contacts and data contacts of a corresponding counter connector that have an equidistant pitch in a row direction, wherein the pitch is about 1.8 mm (Col. 4, lines 14-31).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the contact elements and the electrical contact terminals are arranged so as to be adapted to electrically contact ground contacts and data contacts of a corresponding counter connector that have an equidistant pitch in a row direction, wherein the pitch is about 1.8 mm as taught by Soes into the network connector module of Hara in order to achieve the advantage of maintaining a low profile connector.










Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for pertinent prior art focusing of shielded cable connector with shield contacts to form a ground connection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OSCAR C JIMENEZ/Examiner, Art Unit 2833